IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,
Plaintiff,
ORDER
13-cr-137-wme- 1
CHRISTOPHER GLASPER,

Defendant.

A hearing on the probation office’s petition for a judicial review of Christopher Glasper’s
supervised release was held on November 20, 2019, before U.S. District Judge William M. Conley.
Assistant U.S, Attorney Tim O’Shea appeared for the government. Defendant was present in person and

by defense counsel Jeffrey Nichols. U.S. Probation Officer Nicole Schultz was also present.

FACTS

From the record, I make the following findings of fact. Following his conviction for felon in
possession of ammunition in violation of 18 U.S.C. 922(g)(1), a Class C felony, after pointing a gun at
another person at a bus stop for purposes of intimidation, the Honorable Lynn S. Adelman sentenced the
defendant to 70 months in prison on April 15, 2014, to run concurrently with any sentence imposed in
Dane County Case No. 13-CF-1669, with a three-year term of supervised release to follow. The
defendant’s term of supervised release commenced on November 30, 2018.

The defendant violated the mandatory condition prohibiting him from committing another
federal, state, or local crime. Specifically, on July 23, 2019, the defendant was arrested by members of
the Madison, Wisconsin, Police Department for domestic disorderly conduct and domestic criminal

damage to property in Dane County Court Case No. 19-CM-1794. The defendant is expected to plead

 
guilty to those offenses at a hearing scheduled in state court on December 9, 2019, at 2:45 p.m. On
November 5, 2019, the defendant was also cited by the Madison Police Department for possession of
cannabis, approximately 20 grams, after he consented to a search of his vehicle. This behavior would
also violate the mandatory condition prohibiting him from possessing a controlled substance.

In addition, the defendant violated the special condition requiring that he abstain from the use of
illegal drugs, refrain from the use of alcohol and from associating with drug users and sellers, as well as
participate in substance abuse treatment. The defendant was also required to submit to drug testing
beginning within 15 days of his release, with 60 drug tests annually to follow. On October 15, 2019, the
defendant provided a urine sample which tested positive for amphetamines and marijuana. The results
of that test was also confirmed positive by a national testing laboratory. Since December 2018, the
defendant also failed to appear for random drug testing on 22 occasions. In addition, on November 13,
2019, the defendant failed to report to Attic Correctional Services, Inc. for a drug test as specifically
instructed by his probation officer. This failure also violated Standard Condition No. 3 requiring that
the defendant follow the instructions of the probation officer. On September 5 and October 1, 2019, the
defendant also violated Standard Condition No. 3 by failing to appear for a scheduled appointment with
the probation officer.

The defendant next violated Standard Condition No. 5 requiring that he work regularly at a lawful
occupation. Despite unusually good opportunity for employment in the greater Madison area, the
defendant has not been gainfully employed since July 2, 2019.

Finally, the defendant violated Standard Condition No. 11 requiring that he notify the probation
officer within 72 hours of being arrested or questioned by a law enforcement officer. Specifically, on
October 8, 2019, the defendant had police contact yet failed to notify his probation officer.

According to 18 U.S.C. § 3583(g)(1) and (3), revocation is mandatory if a defendant with a prior

drug conviction possessed a controlled substance while on supervised release and refused to comply with
drug testing. As set forth above, the defendant possessed controlled substances when he used marijuana
and amphetamines, resulting in his positive toxicology screen on October 15, 2019; he also failed to
comply with drug testing; and he was cited for possession of cannabis,

The defendant’s criminal history score falls within Criminal History Category VI. When coupled
with a Grade B violation, his advisory guideline range is 21 to 27 months. While the defendant’s Grade
B violations, including possession of cannabis and amphetamines, trigger mandatory revocation, the
defendant reports that he is willing to comply with his conditions of supervised release and work with

the probation office, leaving at least the possibility of a discretionary finding under 18 U.S.C. § 3583(d).

CONCLUSIONS
After reviewing the written submissions of the probation office and considering the arguments
- of the parties, including defendant’s statements, I find that revocation is warranted. However, an
alternative is available to the defendant to provide him with an opportunity to regain compliance with
his conditions of supervision. Accordingly, the court will stay this proceeding and allow the defendant
to participate in a location monitoring program, including GPS for a period of 90 days and home

detention.

ORDER
IT IS ORDERED that the period of supervised release is CONTINUED. The judicial review
hearing will be held in abeyance until such time as the defendant completes a location monitoring,
including GPS program for a period of 90 days and home detention. If at any time during the 90-day
period, the supervising U.S. Probation Officer believes that the defendant is not substantially complying
with the conditions of his supervised release, the court is to be notified and an expedited hearing will be

set to revisit the mandatory revocation provisions of 18 U.S.C. § 3583(g)(1) and (3). Consistent with

 
the petition for review and this court’s rulings today, the following mandatory, standard, and special

conditions of supervision are imposed.

Mandatory Conditions - 18 U.S.C. § 3563(a) and 18 U.S.C. § 3583(d)

Defendant shall not commit another federal, state, or local crime. [Note: Any defendant that has
been convicted of a felony offense, or is a prohibited person, shall not possess a firearm,
ammunition, or destructive device pursuant to 18 U.S.C. §§ 921 and 922.]

Defendant shall not illegally possess a controlled substance. The defendant is subject to drug
testing according to 18 U.S.C. §§ 3563(a)(5) and 3583(d).

Defendant shall cooperate with the collection of DNA by the U.S. Justice Department and/or the
U.S. Probation and Pretrial Services Office as required by Public Law 108-405.

 

STANDARD CONDITIONS OF SUPERVISION

JUSTIFICATION

 

1)

Defendant shall not knowingly leave the
judicial district in which defendant is being
supervised without the permission of the
Court or probation officer.

To provide community protection,
rehabilitation for defendant, and to enable the
supervising probation officer’s statutory duty to
keep informed of defendant’s location, conduct,
condition, and compliance.

18 U.S.C. § 3553(a)(1), (a)(2)(B) and (C);

18 U.S.C. § 3563(b)(14);

18 U.S.C. § 3603(2) and (7);

USSG §5B1.3(b)(1)(A), (C), (D) and (b)(2);
USSG §5D1.3(b)(1)(A), (B), (C) and (b)(2).

 

2)

Defendant is to report to the probation office
as directed by the Court or probation officer
and shall submit a complete written report
within the first five days of each month,
answer inquiries by the probation officer,
and follow the officer’s instructions. The
monthly report and the answer to inquiries
shall be truthful in all respects unless a fully
truthful statement would tend to incriminate
defendant, in violation of defendant’s
constitutional rights, in which case defendant
has the right to remain silent.

To provide community protection,
rehabilitation for defendant, to ensure officer
and defendant safety, and to enable the
supervising probation officer’s statutory duty to
keep informed of defendant’s location, conduct,
condition, and compliance.

18 U.S.C. § 3553(a)(1), (a)(2)(B), (C) and (D);
18 U.S.C. § 3563(b)(15) and (17);

18 U.S.C. § 3603(2), (3), (4) and (7);

USSG §5B1.3(b)(1)(B)(C), (D), (E) and (b)(2);
USSG §5D1.3(b)(1)(B), (C), (D) and (b)(2).

 

 

3)

Defendant shall maintain lawful
employment, seek lawful employment, or
enroll and participate in a course of study or
vocational training that will equip defendant

 

Evidence based practice research indicates that
lawful, stable employment and education are
pro-social activities that reinforce the
rehabilitation of defendant. Employment and

 

4

 
 

for suitable employment, unless excused by
the probation officer or the Court,

education have been identified as risk factors
for recidivism.

18 U.S.C. § 3553(a)(2)(B), (C) and (D);

18 U.S.C. § 3563(b)(4) and (5);

18 U.S.C. § 3603(2), (3), (4) and (7);

USSG §5B1.3(b)(1)(C), (D) and (E);

USSG §5D1.3(b)(1)(B), (C) and (D).

 

 

 

 

 

4) Defendant shall notify the probation officer | To provide community protection,
within seventy-two hours of any change in| rehabilitation for defendant, to ensure officer
residence, employer, or any change in job| and defendant safety, and to enable the
classification. supervising probation officer’s statutory duty to

keep informed of defendant’s location, conduct,
condition, and compliance.

18 U.S.C. § 3553(a)(2)(C);

18 U.S.C. § 3563(b)(13), (15), (16) and (19);

18 U.S.C. § 3603(2), (3), (4) and (7);

USSG §5B1.3(b)(1)(D) and (b)(2);

USSG §5D1.3(b)(1)(C).

5) Defendant shall not purchase, possess, use, | Evidence based practice research indicates the
distribute, or administer any narcotic or | use of illicit chemicals is a risk factor for
other controlled substance, or  any|recidivism. This condition is recommended to
paraphernalia related to such substances, | assist with defendant’s rehabilitation, officer
except as prescribed by a_ physician. | and defendant safety, and to protect the public.
Defendant shall not use any _ product) 18 U.S.C. § 3553(a)(1), (a)(2)(A), (B) and (C);
containing cannabidiol (CBD) or | 18 U.S.C, § 3563(b)(7);
tetrahydrocannabinol (THC), except as/|18 U.S.C. § 3603(3);
prescribed by a physician. USSG §5B1.3(b)(1)(A), (B), (C) and (D);

USSG §5D1.3(b)(1)(A), (B) and (C).

6) Defendant shall not visit places where | Evidence based practice research indicates that
defendant knows or has reason to believe | frequenting places where illicit chemicals are
controlled substances are illegally sold, used, | sold, used, distributed or administered increases
distributed, or administered. the risk that defendant will purchase, use or

possess illicit chemicals. Individuals involved
in the distribution of illicit chemicals present a
risk of peer association as identified in the
research. This condition supports rehabilitation
of defendant and promotes public safety.
18 U.S.C. § 3553(a)(1), (a)(2)(B) and (C);
18 U.S.C. § 3563(b)(6);
18 U.S.C. § 3603(3);
USSG §5B1.3(b)(1)(A), (B), (C), (D) and
(b)(2);
USSG §5D1.3(b)(1)(A), (B) and (C).

7) Defendant shall not meet, communicate, or | Evidence based practice research indicates that

spend time with any persons defendant

 

association with peers involved in criminal

 

5

 

 
 

knows to be engaged in criminal activity or
planning to engage in criminal activity.

activity increases the risk of recidivism. This
condition promotes and encourages pro-social
relationships that are conducive to a law-
abiding lifestyle.

18 U.S.C. § 3553(a)(1), (a)(2)(A), (B) and (C);
18 U.S.C. § 3563(b)(6); 18 U.S.C. § 3603(3);
USSG §5B1.3(b)(1)(B), (C) and (D);

USSG §5D1.3(b)(1)(B) and (C).

 

 

 

 

 

8) Defendant shall permit a probation officer to |Community contacts ensure compliance with
visit defendant at home, work, or some other | court-ordered conditions and assist defendant in
mutually convenient location designated by | maintaining a law-abiding lifestyle.
the probation officer at a reasonable time and | 18 U.S.C. § 3553(a)(1), (a)(2)(A), (B), and (C);
shall permit confiscation of any contraband | 18 U.S.C. § 3563(b)(13), (15), (16) and (17);
observed in plain view by the probation | 18 U.S.C. § 3603(2), (3), (4) and (7);
officer. USSG§ 5B1.3(b)(1)(A), (B), (C), (D) and

(b)(2);
USSG §5D1.3(b)(1)(A), (B), (C) and (b)(2).

9) Defendant shall notify the probation officer | To provide for community safety and
within seventy-two hours of being arrested or | rehabilitation of defendant.
questioned by a law enforcement officer. 18 U.S.C. § 3553(a)(1), (a)(2)(A), (B) and (C);

18 U.S.C. § 3563(b)(18);

18 U.S.C. § 3603(2), (3), (4) and (7);

USSG § 5B1.3 (b)(1)(A), (B), (C) and (D);
USSG § 5D1.3 (b)(1)(A), (B) and (C).

10) Defendant shall not enter into any agreement | Evidence based practice research indicates
to act as an informer or a special agent of a| contact with criminals and potential
law enforcement agency without the | involvement in facilitating other crimes
permission of the Court. sanctioned by law enforcement officers directly

contradicts the condition of no new offenses
and criminal associations, which are risk factors
for recidivism. Therefore, strict monitoring by
the Court/probation office is necessary for the
safety of the community, defendant, and the
supervising probation officer.
18 U.S.C. § 3553(a)(1), (a)(2)(A), (B) and (C);
18 U.S.C. § 3563(b)(5), (6), (15), (17) and (18);
18 U.S.C. § 3603(2), (3), (4) and (7);
USSG §5B1.3(b)(1)(A), (B), (C) and (D);
USSG §5D1.3(b)(1)(A), (B) and (C).

11) Defendant shall not possess a firearm, | To comply with statutory provisions. To provide

ammunition, destructive device, or

dangerous weapon.

 

for community safety, as well as the safety of the
supervising U.S. probation officer.

18 U.S.C. §§ 921 and 922; 18 U.S.C. §
5363(b)(10); USSG § 5D1.3(c)(10); and U.S. v.
Armour, 804 F.3d 859, 869 (7th Cir. 2015).

 

 
The standard conditions of supervision, as set forth in 18 U.S.C. §§ 3563(b) and 3583(d), have
been established by policy of the Judicial Conference, as informed by U.S. Sentencing Commission
policy statements in §§5B1.3 and 5D1.3. The District Court for the Western District of Wisconsin has
adopted some modifications as a result of Seventh Circuit case law. These standard conditions, adopted
from 18 U.S.C. §§ 3563(b) and 3583(d) and numbered above, identify the basic requirements,
expectations, and limitations for defendants and address corresponding risk-related or recidivism-related
factors. The standard conditions provide probation officers with the means to monitor the conduct of
defendants who are under court-ordered supervision by matching supervision and programming to
factors correlated with risk.

The following special conditions are also imposed as further justified:

 

SPECIAL CONDITIONS OF SUPERVISION JUSTIFICATION

1) Participate in a substance abuse evaluation and | Based on the defendant’s positive
recommended treatment. If defendant is eligible | urinalysis tests, his self-reported
for funding from any source to cover the cost of | substance abuse history, and
treatment, defendant is to make reasonable efforts | admission to using controlled
to obtain such funding. Participation in treatment | substances while on supervised
does not require payment by defendant unless it is | release.
clear defendant can afford it. Defendant shall
submit to drug testing beginning within 15 days of
defendant’s release and 60 drug tests annually
thereafter. The probation office may utilize the
Administrative Office of the U.S. Courts’ phased
collection process,

 

 

2) Submit person, property, residence, papers, | Based on the nature of the offense of
vehicle, or office to a search conducted by a U.S. | conviction; the need to protect the
Probation Officer at a reasonable time and | public from further criminal activity
manner, whenever the probation officer has | perpetrated by defendant, as
reasonable suspicion of contraband or of the | suggested by his criminal history;
violation of a condition of release relating to | and the need to ensure the safety of
substance abuse or illegal activities; failure to | the supervising U.S. Probation
submit to a search may be a ground for revocation; | Officer.
defendant shall warn any other residents that the
premises defendant is occupying may be subject to
searches pursuant to this condition.

 

 

 

 

 
 

3)

Participate in mental health referral, assessment
and treatment as approved by the supervising U.S.
probation officer and comply with all rules,
regulations and recommendations of the mental
health agency or its representative to the extent
approved by the supervising U.S. Probation
Officer. If defendant is eligible for funding from
any source to cover the cost of treatment,
defendant is to make reasonable efforts to obtain
such funding. Participation in treatment does not
require payment by defendant unless it is clear
defendant can afford it. Defendant shall take any
medications prescribed by a licensed medical
provider.

Based on defendant’s history of
violence and mental health needs.

 

4)

Defendant shall provide the supervising U.S.
probation officer any and all requested financial
information, including copies of state and federal
tax returns.

Based on  defendant’s limited
employment history and the need to
monitor his ability to support
himself through legitimate means.

 

 

5)

Within 24 hours of this order, the defendant shall
participate for a period of 90 days in a location
monitoring program that includes active GPS
monitoring. Defendant shall abide by the
technology requirements implemented at the
direction of the supervising U.S. Probation
Officer. Defendant shall not be responsible for the
cost of location monitoring. During this period,
defendant shall remain at defendant’s residence
(home detention) unless being given permission to
leave his residence by the U. S. probation officer
for employment and education purposes; religious
services; medical, mental health, and substance
abuse treatment; attorney visits; court
appearances; and other activities are to be pre-
approved by the supervising U.S. Probation
Officer.

 

Based on the defendant’s limited
contact with the probation officer
and defendant’s failure to report to
the probation officer as directed.

 

Entered this 20th day of November, 2019.

   

4
:

Distyict Judge

 
